Citation Nr: 1232672	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-41 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left knee disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from March 2002 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran previously testified at a hearing before a Veterans Law Judge in September 2010.  The Veterans Law Judge remanded the issue on appeal for additional development in March 2011.  That same Veterans Law Judge left the Board prior to the completion of the development requested in the remand.  Accordingly, the Veteran was offered an opportunity for a new hearing in her case.  She testified before the undersigned Veterans Law Judge in Washington, D.C. in August 2012.  A transcript of the hearing is associated with the claims folder.


REMAND

The Veteran served on active duty from March 2002 to July 2006.  She submitted her claim for service connection for a left knee disability in July 2006.  A review of her service treatment records (STRs) reflects several instances of treatment related to complaints involving the left knee.

In that regard, the initial entry was dated May 30, 2003.  The Veteran had a two-day history of left knee pain.  She said she had hurt her knee while playing basketball.  There was no swelling, edema, or gross deformity on examination.  There was a full range of motion.  The assessment was left knee pain, possible sprain, and subjective effusion.  She was seen again for discomfort involving the left knee on July 3, 2003.  The examiner also noted a large bruise on the right inner calf.  The Veteran was noted to complain of recurring left knee pain.  She said it was mostly at the front of the knee and below the patella.  The pain increased after running the day before.  The examination showed no gross deformity, edema or fluid effusion.  The assessment was left knee prepatellar pain, possibly bursitis.  

On January 14, 2004, the Veteran reported to sick call with a complaint of left knee pain for the last two days.  She again referred to an injury in June 2003 [sic] while playing basketball.  She said she was told she had strained her knee.  She said she was bothered the most with changes in the weather.  She experienced occasional locking and giving way.  The physical examination was reported as negative.  The assessment was possible bursitis versus (indecipherable entry although it appears to be medial meniscus tear) versus PFPS (patellofemoral pain syndrome).  

The STRs contain a final treatment entry related to complaints involving the left knee.  The Veteran was seen on May 20, 2005.  She reported she had rolled her knee while playing basketball on the previous Wednesday.  She was able to finish the game at the time.  The examiner reported that she was tender to palpation over the patellar tendon.  The impression was patellofemoral syndrome.  

The Veteran reported her continued problems with her left knee at the time of her separation physical examination in February 2006.

The Veteran was afforded a VA examination in November 2006.  The examiner said that he had access to the Veteran's STRs at the time; however, he had access to copies of the STRs with the original STRs arriving at the RO after the examination.  Further, the original STRs included an additional entry from May 2005 in regard to the left knee.  In any event, the report of examination listed a normal examination of the left knee at that time with x-rays of the left knee as within normal limits.  

In January 2007, the Veteran's claim was denied on the basis of no disability being found on examination.  The RO re-adjudicated the Veteran's claim after receipt of the original STRs.  However, the claim remained denied in March 2007.

VA treatment records for the period from December 2006 to June 2009 were associated with the claims folder in August 2009.  The records document an initial intake to the physical medicine and rehabilitation (PM&R) service on December 6, 2006.  The entry notes the evaluation was for both left shoulder and left knee pain.  An assessment of left patellar laxity was made at that time.  An addendum to the entry, dated December 8, 2006, said that a meniscal tear in the left knee could not be ruled out and a magnetic resonance imaging (MRI) study was recommended.  There is no indication in the VA records associated with the claims folder throughout the appeal that an MRI was ever done on the left knee.  The PM&R records show that the Veteran pursued a course of physical therapy for her left shoulder and left knee from December 2006 to the end of February 2007.  A clinical entry dated February 28, 2007, noted that the Veteran was discharged from the clinic and would do her exercises at home.  

Despite the additional VA treatment records associated with the claims folder, the RO continued to deny the Veteran's claim.  The statement of the case (SOC) from September 2009 cited to the absence of a disability at the time of the examination in November 2006.

The Veteran submitted a number of VA treatment records in support of her then-pending higher rating claim for her left shoulder disability.  The records do not reflect treatment or evaluation for the Veteran's left knee disability.  The Veteran testified at her hearing in September 2010 that she had no private treatment.  

The Board remanded the case for the Veteran to receive a VA examination where the examiner was to note the claimed injury in service, as well as the findings in the VA entries from December 2006.  The remand noted, in particular, the assessment of left patellar laxity in December 2006.

The Veteran was afforded a VA examination in March 2011.  The examiner stated that he had the claims folder available for review and it included two volumes of the claims folder and four volumes (envelopes) of STRs.  He also said he had access to the Veteran's VA medical center (VAMC) clinical file.  The examiner cited to the Veteran being seen for an injury to the left knee in June 2003.  He said the injury was treated with Ben Gay and ice and resolved.  He noted that the Veteran's separation physical examination of February 2006 recorded that the Veteran reported swelling and locking up of the left knee.  The examiner stated that he questioned the Veteran about her left knee injury in service and she could only recount the injury from June 2003.

The examiner noted that the Veteran was seen at a VAMC in Chicago prior to moving to Atlanta, Georgia.  The examiner referenced a VA PM&R intake entry that he said was dated October 15, 2007.  He said the only condition mentioned was the Veteran's left shoulder and that there was no mention of the left knee.  (The examiner did not address the PM&R entries from December 2006 to February 2007.)

In regard to the current examination, the examiner noted that x-rays of the left knee showed well maintained cartilage spaces and no evidence of osteophytes.  He also said that the Veteran had one episode of trauma in service and, other than that, there was no evidence she was treated for her left knee on leaving the service.  He said she was seen in Chicago for her left shoulder complaints.  He did provide a current diagnosis of left knee strain.  He concluded that the Veteran had one episode of left knee injury in service in June 2003 and that it resolved.  He said the Veteran's current left knee sprain was not related to service.

The RO issued a supplemental statement of the case (SSOC) in February 2012.  The denial of service connection for a left knee disability was continued.  The Board notes that the SSOC referenced VAMC Atlanta records for the period from September 2009 to February 2012 as evidence that was considered.  However, the cited records are not available to the Board for review in Virtual VA and are not part of the claims folder.  On remand, the records must be included in Virtual VA or made a part of the claims folder.  The same directive is applicable for any additional VA records that may be developed.  See Veterans Benefits Administration Fast Letter 11-28, November 2011.

The Veteran was afforded a second Board hearing in her case in August 2012.  She testified as to her injury and treatment in service as well as her post-service therapy that she received soon after service.  

The Veteran's representative submitted additional written argument in support of the claim in August 2012.  In that regard, it was contended that the VA examination of March 2011 was inadequate as the examiner failed to address the multiple STR entries regarding left knee complaints as well as the 2006-2007 VA PM&R records.

The Board concurs that the VA examination of March 2011 was inadequate.  The examiner did not review all of the documented STR entries regarding the Veteran's complaints of left knee pain.  Further, there was no mention of the 2006-2007 VA PM&R records that documented complaints of left knee pain as well as providing an assessment of patellar laxity in December 2006.  A new examination is required.

Finally, it should be noted that, in September 2010, the Veteran submitted additional VA records after her hearing.  The records related primarily to treatment received at VAMC Atlanta.  In particular, there is a primary care entry dated February 2, 2010.  The entry noted that the Veteran lived in Chicago but had been asked to come to Atlanta to do Reserve duty.  The entry further noted that the Veteran could not continue for follow-up in Chicago because she was stationed in Atlanta.

The Veteran has not reported any additional military service since she submitted her claim in July 2006.  It is possible that the above entry is in reference to an inactive Reserve obligation.  The Veteran should be contacted and asked to confirm if she has had any service with a reserve component since her separation from active duty in July 2006.  If the Veteran has had such service, or is currently serving with the Reserves, she should be asked to provide information in regard to such service and to provide information as to a source to contact for possible outstanding STRs.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should contact the Veteran and request that she identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to her claim.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  Records from the VAMC Atlanta from September 2009 to February 2012 should be included in the claims file or Virtual VA.

2.  The Veteran should also be asked to state whether she has had any service with a reserve component since her separation from active duty in July 2006.  If so, she should be asked to provide information in regard to her service as well as a source to contact to request possible outstanding STRs.

3.  Only after completion of the above, the Veteran should be afforded an examination to assess her claim for service connection for a left knee disability.  The claims folder, the information in Virtual VA, and a complete copy of this remand must be made available to the examiner.  All tests should be conducted that the examiner deems necessary.  The examiner should review the results of any testing prior to completion of the report.  Further, any medical record that is reviewed must be associated with the claims folder or included in Virtual VA.  

(The examiner is advised that STR entries relating to treatment for complaints involving the left knee are included in Volume 1 of the claims folder in the envelope on top of that volume and that is identified as "1 of 2".  The examiner should specifically review those entries in assessing the Veteran's status.

Further, the examiner is advised that VA treatment records from December 2006 to February 2007 document a period of physical therapy provided to the Veteran for both her left shoulder and left knee.  An intake review from December 6, 2006, provided an assessment of left patellar laxity.)

The examiner is requested to identify (by medical diagnosis) any left knee disability found on examination, and opine whether it is at least as likely as not that such disability is related to the Veteran's active service (to include her left knee injury and complaints of left knee pain over several years therein).  If the examiner's opinion is that the Veteran does not have a current left knee disability, he/she should reconcile such findings with the clinical evidence of record (i.e., patellar laxity and the VA March 2011 VA examination diagnosis of left knee sprain).

The examiner must explain the rationale for the opinions given. 

4.  The AOJ must ensure that the medical examination report and opinions comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and her representative should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until she is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

